Citation Nr: 1220874	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  94-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee degenerative joint disease.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.

3.  Entitlement to a TDIU on an extraschedular basis prior to March 10, 2003.

4.  Entitlement to a TDIU on an extraschedular basis beginning on March 10, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied the Veteran's claim for an increased rating for a left knee condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim for an increased rating in April 1996, February 2001, January 2004, August 2005, June 2009 and June 2010.

A July 1998 supplemental statement of the case (SSOC) partially granted the Veteran's claim for an increased rating and assigned a 20 percent rating for his left knee disability.  The instant left knee disability was also recharacterized to include left knee trauma with instability.

A March 2009 rating decision granted a separate rating for the Veteran's left knee instability and assigned a 10 percent rating, effective February 11, 2009.  A notice of disagreement (NOD) objecting to this determination was not received and the claim is therefore not before the Board for its consideration.  In addition, this rating decision recharacterized the instant claim for an increased rating to left knee degenerative joint disease.

The issue of entitlement to TDIU on an extraschedular basis beginning on March 10, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee disability manifested as intermittent effusion, flexion that was limited to 100 degrees and extension that was limited to five degrees, at worst, as well as subjective reports of pain; record was negative for ankylosis, impairment of the tibia and fibula, X-ray evidence of arthritis or additional limitation of motion on repetitive use.

3.  The Veteran was gainfully employed prior to March 10, 2003.

2.  The Veteran's service-connected disabilities include left knee degenerative joint disease, rated as 20 percent disabling, and left knee instability, rated as 10 percent disabling; the combined rating is 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.27, 4.71, 4.71a, 5003, 5256-5262 (2011).

2.   The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

3.  The criteria for a TDIU on an extraschedular basis prior to March 10, 2003 have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a June 2001 letter with regards to the instant claim for an increased rating.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The timing deficiency with regard to this letter was cured by the readjudication of his claim in a March 2002 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The June 2001 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had worsened based upon the author's knowledge and personal observations.   An April 2009 letter notified the Veteran that he may submit statements from his employers.  The timing deficiency with regard to this June 2001 letter was cured by the readjudication of his claim in a March 2002 SSOC while the timing deficiency with regard to the April 2009 letter was cured by the readjudication of his claim in an October 2011 SSOC.  Mayfield, supra.

In addition, the Veteran has not alleged suffering any prejudice from these notice deficiencies and any VCAA notice error in regard to the Veteran's claim is therefore deemed harmless and does not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records, Social Security Administration (SSA) records and the VA examination reports.

The Veteran has not alleged that his left knee had worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the May 1996 VA examiner did not review the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The report reflects that the examiner was able to obtain an accurate history of the disability from the Veteran.

The Board remanded the instant claim for an increased rating in April 1996 to allow the Veteran's updated VA treatment records to be obtained and a VA examination to be conducted to determine the severity of his left knee disability.  Updated VA treatment records are located in the claims file and such a VA examination was conducted in May 1996.  In February 2001, the Board remanded this matter to allow the Veteran to identify all health care providers and allow his updated VA treatment records to be obtained.  A new VA examination was then to be conducted to determine the severity of his left knee disability.  Such a letter was provided to the Veteran in June 2001 and updated VA treatment records are located in the claims file.  Such a VA examination was conducted in August 2001.

In January 2004, the Board remanded this matter to obtain the Veteran's VA treatment records from the VA Medical Center (VAMC) in New Orleans for specific periods.  An April 2004 response from this facility indicated that they had no dates of service for the Veteran.  The Board remanded this matter in August 2005 to allow updated VA treatment records, specific private treatment records and any SSA records to be obtained.  Any records from his former employer pertaining to his reported disability retirement were also to be obtained.  A VA examination was then to be conducted to determine the severity of his left knee disability.  Updated VA treatment records and his SSA records are located in the claims file.  An August 2005 letter requested that the Veteran provide information regarding his former employer regarding his disability retirement; the Veteran did not provide this information.  The specific private treatment records are located in the claims file and such a VA examination was conducted in February 2009.

The Board again remanded this matter in June 2009 to allow a requested Travel Board hearing to be scheduled; the Veteran withdrew this request in March 2010.  This matter was again remanded in June 2010 to allow the Veteran's updated VA treatment records to be obtained and a new VA orthopedic examination to be conducted.  Updated VA treatment records are located in the claims file and such a VA examination was conducted in June 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 


Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's left knee degenerative joint disease is rated by analogy under the diagnostic codes for limitation of motion and arthritis.  Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.   

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Left Knee Disability

An August 1992 VA treatment note found the Veteran's left knee range of motion to be from zero degrees to 135 degrees.  There was medial joint line tenderness.

An April 1993 VA operative note indicated that the Veteran underwent a left knee arthroscopy.

A September 1993 VA treatment note reflected the Veteran's reports of left knee pain and swelling.  Physical examination found range of motion to be within normal limits.

A May 1996 VA orthopedic examination found some tenderness on palpation over the medial and lateral aspect of the left knee at the articular line, more on the left side.  Range of motion was from five degrees to 100 degrees with complaints of pain on motion and objective findings of crepitation on motion.  An accompanying left knee X-ray revealed no fractures or subluxation.  Following this examination, a diagnosis of chondromalacia of the left patellar was made.

A May 1997 VA treatment note indicated that the Veteran's flexion and extension were full.  

A July 1997 VA treatment note reflected the Veteran's reports of left knee pain that was worsened with activity.  Physical examination was negative for swelling, point line tenderness or mobility.  Both active and passive ranges of motion were full.  

An August 1997 VA treatment note indicated that there was mild medial tenderness in the left knee.  Range of motion was full.  

A February 1998 VA treatment note reflected the Veteran's reports of left knee pain along the joint lines with no swelling.  Physical examination was positive for posterior patellar pain without swelling.  Range of motion was full.

An April 1998 VA orthopedic examination reflected the Veteran's reports of constant pain in the medial aspect of his knee.  Physical examination found medial joint line tenderness as well as retropatellar pain when palpating his patella.  There was crepitus and popping.  Range of motion was from five degrees to 100 degrees and there "appeared" to be pain in all ranges of motion.  An assessment of left knee degenerative joint disease was made following this examination and a review of the Veteran's claims file.

A June 1998 VA treatment note indicated that there was medial joint line and medial facet tenderness.  

An October 1998 VA treatment note reflected the Veteran's complaints of left knee pain with catching and popping.  There was medial joint line tenderness and pain on physical examination.  Range of motion was full without effusion.  

A February 1999 VA treatment note indicated that there was full left knee medial joint line tenderness.  Range of motion was from zero degrees to 110 degrees.

A March 1999 VA treatment note indicated that there was left knee tenderness only with full extension.

A March 2000 VA treatment note reflected the Veteran's complaints of constant left knee pain and occasional popping without locking or giving way.  Range of motion was full with crepitus in the pes/prepatellar bursae.  

An August 2001 VA examination reflected the Veteran's reports of constant left knee pain over the medial aspect of the knee that was caused by fully extending or fully flexing the knee.  He also had difficulty using the stairs.  Physical examination found slight patellofemoral tenderness as well as diffuse tenderness over the medial tibial condyle.  Range of motion was from zero degrees to 140 degrees.  There was a limp while walking.  

An August 2003 private Magnetic Resonance Imaging (MRI) scan revealed a normal left knee.

Various lay statements were submitted in April 2004 which detailed the Veteran's left knee pain.

An April 2004 private treatment summary indicated that the Veteran had been receiving treatment for "some time."  He has been diagnosed with left knee medial osteoarthritis.

A July 2005 VA treatment note reflected the Veteran's reports of constant left knee pain and stiffness.  His left knee pain was worse at night as he was unable to stretch his knee.  Physical examination found the left knee to be tender and swollen in the supra patellar area with "some" effusion.  Range of motion was from zero degrees to 100 degrees.  An accompanying left knee X-ray was negative.

An August 2005 private treatment note indicated that the Veteran lacked five degrees of terminal extension and that he displayed flexion to 140 degrees. 

A November 2006 private treatment note reported that the Veteran's left knee range of motion was "good" and that there was "-3" degrees of full extension.

A February 2007 private treatment note reported left knee flexion to be to 130 degrees with a "little mild flexion contracture."  There was also mild effusion evident.

An August 2007 private treatment note reported the Veteran's range of motion to be from minus three degrees to 135 degrees.

A February 2009 VA orthopedic examination reflected the Veteran's reports of left knee pain, deformity, giving way, stiffness, weakness and locking episodes that occurred several times per week.  He was unable to stand for more than a few minutes and was able to walk one-quarter mile.  He intermittently, but frequently, used a cane.  Physical examination revealed a bony joint enlargement, crepitus, edema, tenderness, crepitus, clicks or snaps and grinding without masses behind the knee.  There was a patellar abnormality in that there was subpatellar tenderness.  Left knee flexion was from zero degrees to 110 degrees with objective evidence of pain with active motion.  An accompanying X-ray revealed a normal left knee.  Following this examination and a review of the Veteran's claims file, a diagnosis of left knee degenerative joint disease was made.

A June 2010 VA orthopedic examination reflected the Veteran's reports of left knee deformity, giving way, pain, stiffness, weakness, effusion and several locking episodes each week.  He always used a cane, was able to stand for 20 minutes and was unable to walk for more than a few yards.  Physical examination was negative for clicks or snaps, a patellar abnormality or a meniscus abnormality.  Gait was antalgic.  Flexion was to 120 degrees and extension was to zero degrees.  There was no objective evidence of pain or additional limitations after three repetitions of range of motion.  The examiner opined that although the Veteran held his knee in a slightly flexed position, he did not have a flexion deformity/contracture and can straighten his knee out.  Following this examination and a review of the Veteran's claims file, a diagnosis of post-operative left medial meniscectomy was made.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 100 degrees, at worst, in a July 2005 VA treatment note.  Extension was found to be to five degrees in an April 1998 VA examination, at worst.  While the Veteran's knee motion, in degrees, is not to a level to warrant a 20 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain, swelling, and locking, as well as his accounts of the functional impact that each has had on his daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the left knee.  Although the Veteran subjectively reported left knee pain, objective examination revealed no pain on motion with the exception of the findings of the April 2009 VA examination.  Moreover, there was no additional limitation of motion found on repetitive testing in any examination despite these reports and/or findings of pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  These reports are not sufficient to warrant a rating higher than 20 percent based upon limitation of motion.  See 5260- 5261.

The clinical evidence has demonstrated that the Veteran retained a significant amount of left knee motion and the examinations and treatment records have consistently been negative for ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  The Board notes that the Veteran does not have a diagnosis of a dislocated semilunar cartilage so as to allow a separate rating under Diagnostic Code 5258.  Although the Veteran has been diagnosed with degenerative joint disease, X-rays have consistently found his left knee to be normal and contain no findings of arthritis; a separate rating based upon limitation of extension and arthritis is therefore not warranted.  As discussed in the introduction, the Veteran has already been awarded a separate rating based upon left knee instability and this issue is not on appeal.  A rating in excess of 20 percent is therefore not warranted.  38 C.F.R. § 4.71a, 5003, 5256-5262.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's left knee disability manifested as intermittent effusion, flexion that was limited to 100 degrees and extension that was limited to five degrees, at worst, as well as subjective reports of pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


TDIU

The Court has held that a TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

An October 2004 SSA decision indicates that the Veteran has been unemployed since March 10, 2003.  In his SSA application, the Veteran wrote that he had been employed full time as a senior technician in a chemical plant prior to March 2003.
Consideration of TDIU rating, under 38 C.F.R. § 4.16(a)-(b), is therefore not warranted for the period prior to March 10, 2003.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

The Veteran is service connected for left knee degenerative joint disease, rated as 20 percent disabling and left knee instability, rated as 10 percent disabling.  His combined rating is 20 percent prior to February 10, 2009 and 30 percent beginning on February 11, 2009.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease is denied.

Entitlement to TDIU on a schedular basis is denied.

Entitlement to TDIU on an extraschedular basis prior to March 10, 2003 is denied.


REMAND

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  The Veteran was awarded SSA benefits in October 2004 due to his left knee arthritis and a non-service connected a heart disability.  A February 2009 VA examiner as well as a June 2010 VA examiner determined that the Veteran's left knee disability would have "significant effects" on his usual occupation.  A December 2010 response from the Veteran's former employer indicated that his employment was terminated as a result of a permanent long term disability.  An opinion regarding the Veteran's employability has not been obtained.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis for the period beginning on March 10, 2003 in accordance with 38 C.F.R. § 4.16(b).

2.   If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


